Judgment was entered in the Supreme Court,
Per Curiam.
The court below had a perfect right, even after a writ of error brought, to allow the sheriff to amend his return of service: Berryhill v. Wells, 5 Binn. 60; Spackman v. Byers, 6 S. & R. 385; Paul v. Harden, 9 S. & R. 23; Wampler v. Shissler, 1 W. & S. 370. The record in this case had not been removed and was still with the court below. The amended return is in strict conformity with the Act of Assembly. No doubt, upon the defendant’s affidavit that he had not received the writ and was ignorant of the suit, and showing that he had a good defence, the court would have opened the judgment and let him into his defence; As the record stands amended there is no error.
Judgment affirmed.